ry atin argan ha sec_5 wee - tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx release number release date legend org organization name xx date address address date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - returned receipts dear last date for filing a petition with the tax_court august 20xx a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons organizations are organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or other exempt purposes not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 during 20xx 20xx and 20xx we have determined your net_earnings inured to the benefit of private individuals by regularly paying expenses of employees without contemporaneously recording the personal expenditures as salary or compensation in addition you paid expenses of a related for-profit owned by employees the transactions that resulted in funds inuring to private individuals were multiple or repeated transactions during the year as aresult of your practices the local school district took control of your organization and closed all school and other exempt_activities as such you have not operated exclusively for exempt purposes and have operated for the benefit of the private interests of your founder in contravention of the requirements of sec_1_501_c_3_-1 also you have been administratively dissolved by the state of state since 20xx and have not demonstrated you distributed your assets for exempt purposes as required by sec_501 and your articles of organization contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division commerce street dallas texas department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures jor unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a letter rev catalog number 34809f petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination envelope letter rev catalog number 34809f form 886-a name of taxpayer explanation of items year ended june 20xx june 20xx xx vp date vp city city state state director director co-1 co-2 org legend org organization name president president companies issue whether org’s tax-exempt status under sec_501 should be revoked as of july 20xx facts org hereafter referred to as org was granted tax-exempt status under sec_501 of the internal_revenue_code from the date it incorporated oct 20xx org was formed for the purpose of operating an alternative school to give children a second chance to get an equivalent to a high school education initially org operated a school in city but eventually expanded and operated a second school at a city location org has been inactive since the beginning of 20xx and is not involved in any educational activities the two alternative schools that were operated by org were taken over by the city county school district in the early part of 20xx the two schools were taken over by the city county school district because of the following concerns poor supervision unsound business practices and use of public money for personal gain an audit flagged the annual dollar_figure purchase of football season tickets and parking and the dollar_figure monthly lease of a bmw for the principal of the city campus there were also concerns regarding the snack facility that was operated by the co-1 org pursued court action to the state supreme court to try get the schools returned but as of this time the schools still are under the control of the city county school district and the operation of the schools will not be returned to org org paid various expenditures that were charged on the for-profit’s american express card the co-1 as of today org has failed to provide verification that the various expenditures were under an accountable_plan and were used for business related purposes please refer to exhibit i for a breakdown of the expenditures that are classified as not under an accountable_plan the co-1 was controlled by the president its director president and by vp its director vice president secretary president was also the founder of org and the principal of the city school vp was the principal of the co-2 the co-1 is no longer operating org purchased city football tickets to be used as rewards to the students for their achievements when asked for an accounting of who was rewarded with the free tickets the organization was not able to provide the information to show the tickets were used for the benefit of the students therefore the ticket expenditures were not under an accountable_plan department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items year ended june 20xx june 20xx org' corporation status is not current with the state of state the organization has forfeited their corporate status with the state of state during a recent conversation with org’s president director he stated there was not an operating board_of directors and that he was no longer serving as the president of org he also indicated that he would not be able to provide any additional information law sec_501 of the code describes certain organizations which are exempt from income_tax under sec_501 of the code and reads in part as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education private benefit- inurement - law department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer explanation of items year ended org june 20xx june 20xx the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite- an organization will not qualify for exempt status under ilr c sec_501 if it is organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 inurement refers to the non-incidental diversion of assets which are supposed to be dedicated to charitable purposes to an insider of the organization see sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 in 75_tc_127 a newly formed christian religious_organization which was founded by one of its ministers paid its founder and its other ministers a predetermined percentage of the gross tithes and offerings that were received by the organization after determining that part of the organization’s net_earnings inured to the benefit of private shareholders or individuals ie the ministers the tax_court held that the organization was not exempt as an organization described in sec_501 in 203_f2d_872 sth cir a corporation filed suit to recover overpayments of income taxes on grounds that it was entitled to charitable exemption the united_states district_court for the northern district of texas entered judgment against the plaintiff and the plaintiff appealed the court_of_appeals affirmed the district court’s judgment and concluded that the district court’s finding that the salary that was paid to the founder of the charitable foundation to which all of the founder’s stock in the corporation was transferred was excessive and constituted inurement of net_earnings to the benefit of a private individual was not clearly erroneous in the 412_f2d_1197 ct_cl cert_denied 397_us_1009 in addition to receiving salary commission and royalty payments the founder of the church and several members of his family received unexplained payments in the nature of loans and reimbursements for expenditures made in plaintiff's behalf for expenses and other purposes the court of claims held that the plaintiff was not entitled to exemption from federal_income_tax because it failed to prove that no part of the corporate net_earnings benefited private individuals thus the plaintiffs claim was denied and the petition was dismissed department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items year ended june 20xx june 20xx in 365_f2d_792 8th cir after the court_of_appeals concluded that the tax_court was justified in ruling that the corporate petitioner was not entitled to tax exemption as a religious_organization under sec_501 it turned its attention to the unaccounted-for and unexplained withdrawals from the corporation’s bank accounts and the checks which were made payable to the founder that were drawn on the organization’s account the commissioner credited the unidentified withdrawals to the founder’s income the tax_court sustained such action and the court_of_appeals affirmed the tax court’s determination noting that djue to the extremely close relationship between the founder and the day-to-day financial activities of organization and due to the founder’s complete and unfettered control_over the organization the founder has the burden of explaining unidentified withdrawals from the organization’s accounts id pincite citing 280_us_227 295_f2d_98 8' cir if he is unable to do so the commissioner may validly assume that the withdrawals were income to the founder 365_f2d_792 8th cir no evidence of any kind was produced explaining the withdrawals or indicating that the founder did not receive the benefit from them thus the court_of_appeals concluded that the assessments were proper in 823_f2d_1310 og cir cert_denied 486_us_1015 the court_of_appeals affirmed the tax court’s judgment which upheld the commissioner’s assessment of tax deficiencies and penalties against the church following the revocation of the church’s tax exempt status the court of appeal reviewed the tax court’s factual finding that a portion of the church’s net_earnings inured to the benefit of l ron hubbard and his family and otc a private for-profit corporation for clear error in finding that a portion of the church’s net_earnings inured to the benefit of l ron hubbard his family and otc the tax_court isolated two indicia of inurement overt and covert inurement the overt indicia included salaries living_expenses and royalties and the covert indicia included debt repayments and l ron hubbard’s unfettered control_over millions of dollars of church assets the tax_court concluded that these indicia when viewed in light of the self-dealing associated with them coupled with the church’s failure to carry its burden_of_proof and to disclose the facts candidly proved conclusively that the church was operated for the benefit of l ron hubbard and his family id at p in addition to hubbard’s salary the church paid for all of the hubbards’ living and medical_expenses aboard the cruise_ship apollo the church paid substantial royalties to l ron hubbard for his books recordings and e-meters the record revealed that l ron hubbard had unfettered control_over millions of dollars in church assets and supported the tax court’s conclusion that l ron hubbard had unfettered control_over church of scientology trust fund assets additionally the tax_court found that church income incurred to the benefit of l ron hubbard in a grand scale in the form of debt repayments id at p in sum the tax_court held that significant sums of money inured to the benefit of l ron hubbard and his family during the years at issue the court_of_appeals found no clear error and noted that a lthough neither the salaries nor the living_expenses necessarily constituted evidence of inurement the cumulative effect of hubbard’s use of the church to promote royalty department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org year ended june 20xx explanation of items june 20xx income hubbard’s unfettered contro over millions of dollars of church assets and his receipt of untold thousands of dollars worth of debt repayments strongly demonstrative inurement inadequate books_and_records - law sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rev_rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_62 a which defines adjusted_gross_income agi bears on the issue with respect to employees expenses paid_or_incurred by an employee in_connection_with_the_performance_of_services as an employee are deductible from the employee's gross_income in determining agi but only under an expense allowance arrangement with the employer which requires the employee to substantiate the expenses and to return amounts in excess of the substantiated expenses within a reasonable period of time see sec_62 and sec_62 treasury regulations and c refers to such an expense allowance arrangement as an accountable_plan in general if an expense allowance arrangement fails to meet any of the three requirements business connection substantiation and return of the amounts in excess of expenses then it is a nonaccountable_plan however if the arrangement meets the accountable rules except for the allowance of the other bona department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer explanation of items year ended org june 20xx june 20xx fide expenses related to the employer's business that are not deductible eg travel that is not away from home then part of the expense allowance is treated as an accountable_plan and part as a nonaccountable_plan see sec_1_62-2 issue whether org’s tax-exempt status under sec_501 should be revoked as of july 20xx taxpayer’s position taxpayer’s has not provided their position org does not have an active board_of directors and when org’s president director was contacted to discuss org’s tax-exempt status he indicated that he was no longer acting as the president of org government’s position sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests under sec_1_6033-2 every organization exempt from tax whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during our examination we made several requests for information but org failed to supply all the requested information except for organizations that are exempted from the annual filing_requirements sec_6033 a and sec_1_6033-2 provide that every organization_exempt_from_taxation under sec_501 a is required to file an annual return form_990 stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6033-2 provides that every organization that is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status various expenditures paid_by org appear to be for the benefit of the two principals that operated the schools org has not provided information to clarify that various amounts that were paid for the benefit of president vp or the llc that was controlled by president and vp were under an accountable_plan and were business related expenditures therefore org’ funds were used for the private benefit of president and vp org was not operating within the meaning of section department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items year ended june 20xx june 20xx c since it was serving the private interests of the principals president and vp org in no longer operating and has forfeited its exempt status with the state of state the board_of directors has dissolved and the former president director indicated that he does not wish to be contacted in the future org is no longer active and will not be active in the future therefore org is not operating within the meaning of sec_501 conclusion it is the internal revenues position that org has failed to meet the requirements for an organization described in internal_revenue_code sec_501 org has failed to provide requested information to confirm that they were operated exclusively for an exempt_purpose org’s records were incomplete and did not provide verification that various payments that were made for the benefit of president vp and the co-1 were within the meaning of sec_501 org is not operating and their board has dissolved org has not provided information to show it was not serving the private interest of its principals president and vp org was not operating within the meaning of sec_501 org does not meet the operational_test under sec_501 therefore org’ c tax-exempt status should be revoked as of july 20xx if you do not agree please send your response to the following internal_revenue_service department of the treasury - internal_revenue_service form 886-a
